Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Final Rejection
1.	Amendment filed 12/16/2020 is acknowledged. Claims 2-6 are present and under consideration.
2. 					Double Patenting 
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
	
Claims 2-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 9,777,280 or claims 1-3 of U.S. Patent 10,260,072 or claims 1-5 of U.S. Patent 10,633,664 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
	Instant claim 2 for example is drawn to “A genetically modified yeast cell of I. orientalis capable of producing 3-hydroxypropionic acid, the genetically modified yeast cell comprising 
Given the fact pattern of the instant claims as well as the patented claims the instant claims are an obvious variation of the patented claims, with the exclusion of the ‘active fermentation pathway…’ phrase, from the instant claims, which is an inherent feature of the yeast cell in the instant claims.
Claims 1-3 of US Patent 10,260,072 are drawn to as follows:
1. A genetically modified yeast cell comprising one or more 3-HP pathway genes selected from the group consisting of: an exogenous gene encoding an enzymatically active polypeptide that catalyzes the conversion of pyruvate to oxaloacetate (OAA); an exogenous gene encoding an enzymatically active polypeptide that catalyzes the conversion of aspartate to .beta.-alanine; and an exogenous gene encoding an enzymatically active polypeptide that catalyzes the conversion of .beta.-alanine to malonate semialdehyde and comprises at least 85% sequence identity to an amino acid sequence from SEQ ID NO: 20, 21, or 24. 
2. The genetically modified yeast cell of claim 1, wherein the yeast cell is selected from a Crabtree-negative yeast, an Issatchenkia yeast, a Candida yeast, a Kluyveromyces yeast, a Pichia yeast, a Schizosaccharomyces yeast, a Torulaspora yeast, a Zygosaccharomyces yeast, or a Saccharomyces yeast. 
3. The genetically modified yeast cell of claim 2, wherein the yeast cell is selected from the group consisting of Issatchenkia orientalis, Candida lambica, and Saccharomyces bulderi. 
Given the fact pattern of the instant claims as well as the patented claims the instant claims are an obvious variation of the patented claims, with the exclusion of the ‘active fermentation pathway…’ phrase, from the instant claims, which is an inherent feature of the yeast cell in the instant claims; the selected genus/species of yeast being listed in the dependent claims.
Claims 1-5 of U.S. Patent 10633664 B2

2. The genetically modified yeast cell of claim 1, wherein the BAAT or gabT gene encodes a polypeptide having at least 90% sequence identity to the amino acid sequence selected from SEQ ID Nos: 20, 21, and 24. 
 3. The genetically modified yeast cell of claim 1, wherein the BAAT or gabT gene encodes a polypeptide having at least 95% sequence identity to the amino acid sequence selected from SEQ ID Nos: 20, 21 and 24. 
4. The genetically modified yeast cell of claim 1, wherein the BAAT or gabT gene encodes a polypeptide having at least 97% sequence identity to the amino acid sequence selected from SEQ ID Nos: 20, 21, and 24. 
5. The genetically modified yeast cell of claim 1, wherein the BAAT or gabT gene encodes a polypeptide having at least 98% sequence identity to the amino acid sequence selected from SEQ ID Nos: 20, 21, and 24. 
Given the fact pattern of the instant claims as well as the patented claims the instant claims are an obvious variation of the patented claims.
3.	Applicants argue that – ‘Once patentable subject matter is agreed to by the Examiner and Applicant, terminal disclaimers will be filed to address the Examiner's Obvious Double Patenting Rejections’. 
4.	No claim is allowed. 
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEKCHAND SAIDHA whose telephone number is (571)272-0940.  The examiner can normally be reached on M-F 8.00-5.30. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B Mondesi can be reached on 408 918 7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TEKCHAND SAIDHA/
Primary Examiner, Art Unit 1652                                                                                                                                                                                     
Recombinant Enzymes, 02A65 Remsen Bld.  
400 Dulany Street, Alexandria, VA 22314
Telephone: (571) 272-0940